199.	 I would ask you to convey, Sir, to the President of the Assembly, Mr. Gaston Thorn, the greetings of the Government of Ecuador, and at the same time my Government's sincere congratulations on his well-deserved election to the presidency of this new session of the General Assembly.
200.	May I also pay a tribute to the Minister for Foreign Affairs of Algeria, Mr. Bouteflika, who, with exemplary impartiality and efficiency, presided over the twenty-ninth regular session and the seventh special session of the General Assembly.
201.	My delegation's greetings go also to the countries just admitted as States Members of the United Nations: the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe and the People's Republic of Mozambique, to all of which I extend a most fraternal welcome. Similarly, I congratulate the people of Papua New Guinea upon its achievement of independence and its imminent entry into our Organization.
202.	On this occasion Ecuador wishes to confirm once again its support for the principle of the universality of the United Nations, strict application of which will make it possible for the Organization to achieve its lofty aims.
203.	The United Nations is about to celebrate the thirtieth year of its life. The Government of Ecuador believes that this is a fitting occasion for some serious soul-searching as to what our Organization should be. But this exercise will be incomplete if, at the same time, the States that compose it are not resolved to redress the errors of the past.
204.	In its first 30 years the United Nations has changed from an association of 51 nations, closely bound together by the circumstances surrounding the Second World War, into what has this year become a 141-Member Organization. During this period, the scope and magnitude of the Organization's activities have evolved tremendously so as to reflect the changing circumstances of our times and the interests and concerns of its component Members. The enormous population growth and the emergence of a group of independent developing nations have created a new geopolitical structure. Thus the foundations of world
political and economic power have changed in a manner that could not have been foreseen in San Francisco.
205.	After these 30 years of 'effort and changes, two great unknown factors with respect to the future remain unanswered. The Secretary-General has wisely formulated these two great concerns. Can the sovereign nations of our independent world, in the new circumstances in which we live, attain sufficient consensus and display the necessary collective will to put into practice in a genuine and lasting manner the original idea of the United Nations as an effective instrument for the maintenance of peace? Can they develop the necessary capacity to deal with the world problems that confront all nations and which obviously cannot be solved in isolation by either one nation or a group of nations? Undoubtedly, as pointed out by the Secretary-General, the future of the United Nations and of mankind itself depends on the answers to these two questions.
206.	The United Nations as a world forum where all peoples can make themselves heard is of inestimable value. This in turn enhances the relevance of the Organization vis-a-vis the complex and acute problems of our time, among which, together with the aspects pertaining to international peace and security, world economic problems take pride of place. However, together with the elucidation of ideas, the Organ-ization must play a more active role in the quest for peace. We are of course gratified that countries in conflict should negotiate, open dialog and find a way towards the cessation of armed struggle and hostility, either through direct settlement among the parties or through mediation by other Powers. But the United Nations would become a stronger and more vigorous Organization if all the problems confronting peoples or to be confronted by peoples were channeled and solved through it. The United Nations must play a predominant role in the solution of all conflicts where not only the values of peace but also those delicate values born of interdependence are at stake. Strengthening the juridical regime of the United Nations in order that it may fulfill its functions for the maintenance of international peace and security has always been the desire and decision of the Ecuadorian Government. Thus, the hegemonic positions of certain Powers, based on their actual power or the number of adherents to their policy, can never be justified in this Organization,
207.	There is a clamor that rises from the depths of the feelings of all nations: the clamor for peace. Sometimes we do not know quite what we want, but we do know what we do not want: we do not want war any kind of war, preventive, local or nuclear. Mankind today, the spectator and protagonist of a technical civilization endowed with equal potential either for destruction or for man's salvation, must seek out the way of peace a peace substantially based on right, law and justice the necessary foundation for the liberation of communities from poverty, disease and ignorance.
208.	This year the world has witnessed a series of important events in the area of international peace and security.
209.	The end of the cruel Indo-Chinese war brought a sigh of relief and appears to have given way to a period of relative calm, although tensions and conflicts still persist in other regions, Ecuador trusts that this period wiil serve to consider the possibility of revitalizing, in a manner in keeping with the realities of our time, the whole concept of collective security and responsibility for the maintenance of peace. There is no doubt that this can be achieved with the admission to the United Nations of the two Vietnamese States, thus achieving almost full universality in this General Assembly and fulfilling the almost unanimous wish of the Organization.
210.	In connexion with the situation in the Middle East, my delegation wishes to express its satisfaction at the recent agreement between Egypt and Israel, which represents an important milestone in the efforts made to solve those problems. Many years of confrontation, which on two occasions in the past have led to a state of war between countries in the region, brought the world to a situation of fear and alarm that in no way benefited the policy of detente and settlement through peaceful means.
211.	In this case the Government of Ecuador believes it necessary for all the peoples in the region, with which my country maintains sincere relations of friendship, to arrive at a definitive agreement so that they may all live in peace.
212.	Ecuador wishes duly to restate its position: we reject and condemn territorial conquests through force; we do not admit that the occupation of territory may be used to strike fear in the enemy, to demand negotiations or to refuse to return such territory until an agreement has been signed. We recognize the legitimate right of the people of Palestine to self- determination, national sovereignty and independence. But we consider likewise that the State of Israel, which was in fact created by the United Nations, has the right to existence. My country sincerely hopes that the parties involved in this lengthy conflict may find the way to a just and lasting peace within secure borders, duly recognized and guaranteed. Thus, all the peoples in the area can make a contribution of their great values to the whole world.
213.	My Government is greatly concerned at the situation in Korea, a region that for many years has been beset by insecurity and instability. We believe that every effort must be bent to promote a rapprochement and frank and cordial negotiations between the parties concerned, without external interference, in order that they may find an agreement beneficial to the whole of the Korean people, both north and south. This can be achieved through an international climate of mutual understanding and confidence, a task in which the United Nations may play an important part, preventing the great Powers from seeking to impose unilateral solutions. This climate will be achieved through the mutual cession of inflexible positions, through conciliation and understanding, but never through confrontation. Let us not now repeat the errors of the cold war.
214.	In Cyprus, there is an imperative need to move towards an agreed settlement. The United Nations peace-keeping force plays an essential part in watching over the tranquility and humanitarian tasks in that area until a settlement is reached. We hope that the negotiations now under way between the two communities under the aegis of the Secretary-General will achieve progress leading to the objective of the establishment of a basis for an eventual agreement enabling all the inhabitants in Cyprus to live together in peace. There can be no doubt as to the difficulty and complexity of the problem or as to the sincerity with which the leaders of both communities wish to solve those problems to ensure a future of peace and progress for the whole of the Cypriot people. In this connexion, Ecuador sincerely hopes that General Assembly resolution 3212 (XXIX) will be strictly complied with.
215.	In the course of these past few months there have been encouraging events in the process of the decolonization of Africa. With the exception of Angola, all of the former Portuguese colonial Territories in the continent have achieved independence through an orderly and peaceful transition of power, in conformity with the agreements arrived at between the liberation movements concerned and the Government of Portugal.
216.	However, we note with anguish that the same has not happened in the case of Angola, whose transition to independence has not been peaceful, and is affected by international strife and bloodshed. The Alvor Agreements between the Government of Portugal and the three liberation movements have been frustrated by undue interference from outside, which must cease in order to allow the Angolans to find for themselves the road towards their own destiny.
217.	The refusal of the illegal minority regime in Rhodesia to accept majority rule has so far made it impossible to satisfy the legitimate aspirations of the people of Zimbabwe. This has frustrated the desires of my people, as well as the people of other United Nations Members, who wish that a peaceful and just solution to this situation will be arrived at as soon as possible for the benefit of the authentic inhabitants of the Territory. Efforts must be pursued to convene a constitutional conference which could lead to a negotiated and ordered transition towards majority rule.
218.	Ecuador has always supported the aspirations of the people of the Comoros to self-determination and independence, and has affirmed the unity and integrity of the Territory. We endorse the Political Declaration of the Conference of Ministers for Foreign Affairs of Non-Aligned Countries held recently at Lima concerning the Comoros [see A/10217 and Corr.l, annex, para. 41], and trust that the results of the referendum held not long ago in some of the islands of the archipelago a general vote in favor of independence will be implemented.
219.	My Government has noted with particular satisfaction the work of the Conference on Security and Co-operation in Europe and the signing of the Final Act. We regard it as a decisive step towards the development of understanding and true co-operation among the signatory States, since one of the fundamental bases of the agreement is the restatement of the principle enshrined in the Charter concerning the condemnation of any recourse to force. With the signing of that Act a new era has opened in Europe: that of understanding and co-operation; there is greater detente, and the stages of mistrust and even of violence are being overcome.
220.	Among the problems of direct concern at present to the American continent is that of the Panama Canal. My delegation sincerely hopes that the negotiations between the United States of America and Panama will soon lead to a just solution. Ecuador once again reiterates its clear and definite position on this question: we give our categorical support to the sister Republic of Panama in its legitimate aspirations to recover full sovereignty and full exercise of its jurisdiction over the so-called Panama Canal Zone and to obtain exclusive control over the Canal.
221.	Disarmament and arms regulation is one of the fundamental objectives of the United Nations, since this is an imperative need for the organized survival of life on our planet. The immediate reasons for disarmament are even more pressing as the United Nations celebrates its 30 years of existence and in view of the pressure of the nuclear age. Despite the fact that a number of important agreements on the limitation and control of weapons have been concluded, it has thus far not been possible to achieve the means of arresting or limiting the arms race, both in nuclear weapons and in conventional weapons. The danger of nuclear proliferation not only continues, but has increased; nuclear testing continues; weapons are daily becoming more complex and lethal and the race in weapon technology constantly opens new and more terrible prospects.
222.	The Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, held at Geneva in May of the current year, showed the difficulties in reconciling the policies of nuclear and non-nuclear weapon States. Ecuador is gratified at the fact that new States should have become parties to the Treaty, bringing the number of signatories to more than 90. My delegation takes this occasion to address an appeal to the Conference of the Committee on Disarmament that, on a priority basis, it continue its negotiations, with a view to arriving, as early as possible, at an agreement on effective measures for the prohibition of the development, production and stockpiling of all chemical weapons, and the destruction of existing weapons. We also appeal for the cessation of nuclear-weapon tests for the benefit of the supreme interest of mankind, both as an important step towards control over the development and proliferation of nuclear weapons and to alleviate the profound concern of the world over the harmful consequences of radioactive fallout for the health of present and future generations. We address a special appeal to the Soviet Union that it accede to Additional Protocol II to the Treaty on the Prohibition of Nuclear Weapons in Latin America. We view with sympathy the fact that that Treaty, which went into force for the United Kingdom and the United States in 1969 and 1971, respectively, should have also gone into force last year for France and the People's Republic of China. Ecuador makes this request, convinced as it is that the co-operation of the nuclear-weapon States is indispensable for the greater efficacy of any treaty establishing a nuclear-weapon-free zone, and that that co-operation must be translated into commitments included in a solemn international instrument that is fully legally binding.
223.	My delegation believes that the United Nations should speak out frankly and openly wherever human rights are violated, wherever acts of genocide are committed, wherever there is torture or the useless sacrifice of human life, wherever whole peoples are displaced, wherever a new curtain of silence and oppression is sought to be lowered. Human rights, like any act of justice, are indivisible. Any violation of human rights must be condemned. Through our Organization, Governments and peoples must unite their efforts to overcome this untenable situation. The Government of Ecuador, in fact, attaches equal importance and mandatory value to the duty of respecting and protecting human rights and to the other principles and institutions governing international relations.
224.	Any form of racial discrimination is decidedly contrary to the most fundamental human and legi rights. It is anachronistic that, late in the twentieth century, while the world is seeking to raise peoples' standards of living, we should insist on drawing various distinctions between human beings. This is repugnant to the conscience of mankind. My Government shall always give the necessary support to any measures the General Assembly or the Security Council may adopt to put an end to this dangerous state of affairs, wherever such acts are committed or threaten to emerge. Guided by this principle, Ecuador was one of the first countries to ratify the International Convention on the Suppression and Punishment of the Crime of Apartheid [resolution 3068 (XXVIII), annex].
225.	One of the most serious problems arising in southern Africa lies in the persistent application of apartheid, a policy in direct contradiction with the principles enshrined in the Universal Declaration of Human Rights and the purposes of the United Nations. The world community, and the United Nations in particular, have the obligation to pursue unrelentingly their efforts to induce the Government of South Africa to abandon that shameful policy.
226.	My Government considers that, as the thirtieth anniversary of the Charter is celebrated, it is desirable to introduce certain reforms which, properly analysed, may be regarded as necessary and useful. Any institution can be improved. The political situations which prevailed in 1945 no longer exist; thus the Charter, like any human undertaking, must also be modified in order to bring it into line with the world in which we live to make it more dynamic and to make it better reflect the aspirations of all peoples, particularly those which in 1945 had neither a voice nor a vote in the elaboration of that instrument. Of course, the changes that may be made must be aimed at the institutional and political strengthening of the Organization. They will be justified if they morally and truly strengthen the United Nations and offer greater guarantees of peace and tranquility for the peoples of the world. My delegation will therefore support any concrete and realistic initiative within the context of respect for the principles and purposes that are at the root of our Organization.
227.	Ecuador has been making an effective contribution to international efforts designed to bring about a just and realistic legal order in the oceans and seas of our planet. In that long and constant struggle, my country was one of the pioneers in the development of the new law of the sea, and we have always borne in mind the need to strengthen international peace, to protect our own security and to preserve and make the best possible use of the natural resources of the seas for the permanent benefit of our population. For this reason, we note with great satisfaction that, thanks to that struggle and the efforts of the American States of the South Pacific and other neighboring countries, we can no longer speak of the law of the sea without referring to the maximum breadth of 200 miles, which has acquired such great universal significance.
228.	The new law of the sea must be constituted by an adequate balance between the irrenunciable rights of the coastal States and the true interests of the international community. Sovereignty exercised by the coastal States over the sea up to a distance of 200 miles cannot be conceived of as arbitrary or unlimited; neither can general interests serve to conceal the hegemonic claims of a few Powers accustomed to make use of the sea as they choose. The balance that will make possible a true world understanding must be sought between sovereignty with responsibility and the peaceful interests of all nations.
229.	International co-operation is more necessary than ever in a world in which interdependence becomes daily more evident. Measures for the conservation of renewable resources, the prevention and elimination of pollution and scientific research arc sections of the law of the sea in which true solutions will have to allow a greater margin for international co-operation.
230.	However, certain countries still adopt attitudes which are governed by the sole purpose of prolonging the existence of a system of exploitation which, sheltering under the principle of the so-called freedom of the seas, has favored and still favors a few great maritime and fishing Powers only. Moreover, once those countries were faced with the majority reaction of the developing peoples, they were compelled to recognize the need to introduce specific changes in the law of the sea, although at the same time they still resort to maneuvers whose fundamental purpose is to take all practical meaning from the acceptance of contemporary juridical trends. Thus the developing countries have stated, and rightly, that the recognition of jurisdiction by coastal States over 200 miles of the sea must not be devoid of concrete content but must, on the contrary, constitute an effective guarantee of the establishment of a system of conservation and use of the resources of the seas mainly for the benefit of their own peoples.
23], My country's experience in this field has led it to the conviction that the only effective guarantee of respect of its right as regards the sea is the proclamation of its own sovereignty and jurisdiction over a distance of up to 200 miles. In this territorial sea that Ecuador possesses, there has been for almost 25 years now peaceful coexistence and harmonious co-ordination between its national rights and respect for the interests of the community of nations.
232. Another fundamental aspect to be elucidated at the next stage in the Third United Nations Conference on the Law of the Sea is that connected with the sea-bed and the ocean floor beyond the limits of national jurisdiction. There can be no valid regime for the sea-bed and the ocean floor, which have been declared the common heritage of mankind, unless administrative international machinery benefiting all nations is established. The moratorium declared by this General Assembly and ratified by the Conference, the purpose of which is to prevent the few technologically and economically capable countries from arbitrarily beginning the exploitation of the sea-bed and the ocean floor for their own egoistic and exclusive use and purposes, is still in force. Technology is not a basis for dominion, but an instrument for the common progress of all, and States possessing technology should share it generously if they are truly oriented towards the building of peace. Ecuador reiterates its views on the imperative need to maintain and apply that moratorium.
233.	If the Conference on the law of the sea orients its work on the basis of good faith, realism and true deliberation, we are convinced that it will achieve full success. My country will continue to offer its most sincere and determined co-operation.
234.	As regards economic development, it has been stated repeatedly that it not only must relate to the structure of public and social service which provides the human being with material well-being but, at the same time, must ensure an atmosphere wherein he can act as an individual member of society protected by fundamental freedoms. In the world of today, which is subject to the closest interrelation in all spheres of human endeavor and most essentially in the economic field, that so deeply desired goal can be achieved only through effective international co-operation.
235.	The International Development Strategy takes account of these purposes, which were enshrined in the resolution on the Second Development Decade [resolution 2626 (XXV)]. However, the examination and assessment of the results so far achieved by the application of the Strategy have caused the Government of Ecuador some concern. Those results confirm once again the slight progress, if not the stagnation, in the process of integral development of the countries of the third world, because even the initial goals provided for in the Strategy have not been achieved. If the developing countries have achieved partial development in terms of isolated economic indices, this has been due exclusively to their domestic effort and has not been the result of the action of the international community in favor of the poorer countries.
236.	Ecuador, in keeping with the policy it has been maintaining, affirms the principle of total and absolute sovereignty of the State over its own natural resources. This is an irrenunciable and inalienable right recognized by the international community, from which stems the right of the developing countries possessing such resources to carry out their exploration, exploitation, industrialization and marketing in accordance with their own interests.
237.	On the other hand, Ecuador, like the other developing countries, in wishing to safeguard its heritage, believes that interdependence in this sphere must necessarily stem from the satisfaction of its own needs as well as marketing and industrialization terms compatible with the integral development needs of its people.
238.	The participation of the developing- countries in world trade has become smaller and smaller, deteriorating progressively, especially by reason of the barriers imposed by the developed countries. The developing countries are aware of their limitations as regards the lack of diversification of their export 
products, which are basically primary commodities. This situation leads to our observing with great concern that not only are our products experiencing continued deterioration of prices in the light of the constantly rising cost of the intermediate products and capital of the industrialized countries but, furthermore, the exports of the developing countries are subject to discriminatory and coercive policies which cancel out or limit the third world's participation in international trade. Among these policies we find today the foreign trade laws of the United States, under which my country is the victim of discriminatory measures merely because it defends its own natural resources. That is why Ecuador has stated repeatedly that it cannot maintain a dialog under the pressure of threats or measures of such a kind.
239.	Ecuador considers that one effective way to eliminate the present disequilibrium in the balance of payments of some of the developing countries would be for the developed countries to be willing to adopt a just and balanced pricing policy for the goods that they export to the developing countries in terms of the prices of the primary commodities exported by the third world countries. There is an urgent need to ensure stable markets for products from the developing countries, to reduce tariff and non-tariff barriers and truly to eliminate restrictive trade practices.
240.	The effective participation of the developing countries in the administration of world monetary affairs to date has been nominal. On the other hand, our countries beset by financial difficulties because of our scarce resources urgently require greater and more direct participation in the financial surpluses, as well as in the special drawing rights, administered by the International Monetary Fund; and this participation should be proportional not to our respective contributions, but to the requirements of the economic development and social progress of our peoples.
241.	In a report of the World Bank issued recently, it is stated, inter alia, that behind the cold statistics there lies hidden the cruel reality of the rise of hunger and poverty throughout the world. This reveals the undeniable gravity of the underlying socio-economic problems, characterized by the very unequal distribution of income, excessive unemployment levels, high rates of infant mortality and illiteracy, and generally poor health. This picture is unfortunately almost a common denominator for the peoples of the third world, particularly for many in the American continent. Therefore, co-operation and mutual help at the international level so as to reduce the gravity of these symptoms are the tasks calling for action by the international community and, in particular, for a change of attitude on the part of the developed countries.
242.	It is undeniable that we cannot, in this day and age, apply the same procedures as those that applied to past structures. The evolution of the world offers new prospects. It would be erroneous to hope that an increase in national savings and private capital by itself could give impetus to the process of industrialization that is essential for the achievement of an improvement in the balance of payments and progress in general. That would mean postponing the solution of social problems and maintaining alive a permanent threat of internal disruption. It is therefore desirable to adopt a new social philosophy to enable our communities to cast off the burden of their backwardness. Ecuador believes it is essential, therefore, for the international community and the individual countries concerned to speed up the process of establishing the new economic order which will lead to development in keeping with the needs of the moment and those foreseeable in the future. The Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)] and the results of the seventh special session must be the basic machinery that is to give impulse to this process.




